Per Curiam. Appellant Timothy Epps files a petition for writ of certiorari and motion to extend the time to file a brief and abstract. He prays that the writ of certiorari be granted directing court reporter, Joan Douglas, to complete the transcript in this case. Epps shows this court that the court reporter has already failed to comply with an order of the trial court extending the time for preparing and filing the transcript to July 29, 1999, which was seven months from entry of judgment. Ms. Douglas offers a heavy work schedule as an explanation for the delay.  We issue the writ of certiorari directing Ms. Joan Douglas to complete and file the transcript in this matter within thirty days from date of this order. The Supreme Court Clerk is directed to forward a copy of this per curiam order to the Board of Certified Court Reporter Examiners for any action it may deem appropriate under its rules.  Epps has also moved to extend the time for filing his abstract and brief to forty days after the transcript and record are filed herein. That motion is granted.